Citation Nr: 1720767	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  10-11 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel 




INTRODUCTION

The Veteran had active service in the United States Army from January 1983 until September 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in  Houston, Texas, (hereinafter, Agency of Original Jurisdiction (AOJ)).  In that decision, the AOJ granted service connection for PTSD and assigned an initial 10 percent rating, effective March 24, 2008.  Subsequently, an August 2013 rating decision increased the Veteran's PTSD to 70 percent disabling effective January 23, 2012, and a May 2014 rating decision assigned 50 percent rating effective March 31, 2010.

A November 2014 Board decision awarded a 50 percent rating for PTSD from March 24, 2008 to January 22, 2010, and a 70 percent rating effective January 23, 2012.  The issue of a TDIU was raised by the record in the November 2014 Board decision, and remanded for additional development.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Board's November 2014 remand included the following directive:

Advise the Veteran and his representative that it is ultimately the Veteran's responsibility to obtain (from his employer) and submit (to VA) his employment records, particularly those relating to loss time or sick leave as well as those relating to the facts and circumstances of separation, termination or retirement; that he should submit evidence documenting any attempts to obtain employment, to include the number and status of job applications filed, to include any rejection letters of employment; and that he should submit evidence (such as, pay stubs, W2 Forms, tax return, etc.) documenting marginal employment, if any (past or prospective) relating to jobs secured and followed that resulted in earned annual income that does (or did) not exceed the poverty threshold for one person.

The record does not reflect that the AOJ has complied with this remand directive.  As such, the appeal must be returned for compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he complete and sign a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, and a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits.  Each executed form should be returned to VA.  Send the Veteran and his representative a letter requesting that he provide sufficient information, and, if necessary, authorization to obtain any additional evidence pertinent to the claim for a TDIU due to service-connected disability.  The AOJ should then assist the Veteran in obtaining any additional evidence properly identified following the current procedures set forth in 38 C.F.R. § 3.159.

2.  Advise the Veteran and his representative that it is ultimately the Veteran's responsibility to obtain (from his employer) and submit (to VA) his employment records, particularly those relating to loss time or sick leave as well as those relating to the facts and circumstances of separation, termination or retirement; that he should submit evidence documenting any attempts to obtain employment, to include the number and status of job applications filed, to include any rejection letters of employment; and that he should submit evidence (such as, pay stubs, W2 Forms, tax return, etc.) documenting marginal employment, if any (past or prospective) relating to jobs secured and followed that resulted in earned annual income that does (or did) not exceed the poverty threshold for one person.

3.  Thereafter, review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated, including a VA examination if it is deemed to be warranted in this case.  Then, adjudicate the issue of entitlement to a TDIU, to include consideration of whether the requirements for referral to the Director of the Compensation and Pension Service have been invoked under 38 C.F.R. § 4.16(b).  If the decision on this matter is adverse to the Veteran, then a supplemental statement of the case should be furnished to the Veteran and his representative after according the requisite time period to respond.  This matter should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

